Name: Decision NoÃ 1105/2012/EU of the European Parliament and of the Council of 21Ã November 2012 amending Council Decision 2003/17/EC by extending its period of application and by updating the names of a third country and of the authorities responsible for the approval and control of the production Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  political geography;  Europe
 Date Published: 2012-11-28

 28.11.2012 EN Official Journal of the European Union L 328/4 DECISION No 1105/2012/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 21 November 2012 amending Council Decision 2003/17/EC by extending its period of application and by updating the names of a third country and of the authorities responsible for the approval and control of the production (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Council Decision 2003/17/EC of 16 December 2002 on the equivalence of field inspections carried out in third countries on seed-producing crops and on the equivalence of seed produced in third countries (3) provides that, for a limited period, field inspections carried out in third countries on seed-producing crops of certain species are to be considered to be equivalent to field inspections carried out in accordance with Union legal acts, and that seed of certain species produced in third countries is to be considered to be equivalent to seed produced in accordance with Union legal acts. (2) It appears that field inspections carried out in third countries continue to afford the same guarantees as field inspections carried out by Member States. They should therefore continue to be considered to be equivalent. (3) As Decision 2003/17/EC will expire on 31 December 2012, the period for which equivalence is recognised under that Decision should be extended. It appears desirable to extend that period by 10 years. (4) The reference to Yugoslavia in Decision 2003/17/EC should be deleted. Serbia, as a member of the OECD Schemes for the Varietal Certification of Seed Moving in International Trade and as a member of the International Seed Testing Association as regards the seed sampling and testing, should be added to the list of third countries in Annex I to Decision 2003/17/EC. In addition, the names of some authorities responsible for the approval and control of the production, as listed in Annex I to Decision 2003/17/EC, have changed. (5) The provisions of Decision 2003/17/EC which refer to Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4) should be deleted as, in the context of this Decision, their application would be incompatible with the system on delegated and implementing powers introduced by Articles 290 and 291 of the Treaty. (6) Decision 2003/17/EC should therefore be amended accordingly, HAVE ADOPTED THIS DECISION: Article 1 Decision 2003/17/EC is hereby amended as follows: (1) Article 4 is deleted; (2) Article 5 is deleted; (3) in Article 6, the date 31 December 2012 is replaced by the date 31 December 2022; (4) Annex I is replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2013. Article 3 This Decision is addressed to the Member States. Done at Strasbourg, 21 November 2012. For the European Parliament The President M. SCHULZ For the Council The President A. D. MAVROYIANNIS (1) OJ C 351, 15.11.2012, p. 92. (2) Position of the European Parliament of 25 October 2012 (not yet published in the Official Journal) and decision of the Council of 13 November 2012. (3) OJ L 8, 14.1.2003, p. 10. (4) OJ L 184, 17.7.1999, p. 23. ANNEX ANNEX I COUNTRIES, AUTHORITIES AND SPECIES Country (1) Authority Species referred to in the following Directives 1 2 3 AR Instituto Nacional de Semillas (INASE) Av. Paseo ColÃ ³n 922, 3 Piso 1063 BUENOS AIRES 66/401/EEC 66/402/EEC 2002/57/EC AU Australian Seeds Authority Ltd PO Box 187 LINDFIELD, NSW 2070 66/401/EEC 66/402/EEC 2002/57/EC CA Canadian Food Inspection Agency, Seed Section, Plant Health & Biosecurity Directorate 59 Camelot Drive, Room 250, OTTAWA, ON K1A 0Y9 66/401/EEC 66/402/EEC 2002/57/EC CL Ministerio de Agricultura Servicio Agricola y Ganadero, DivisiÃ ³n de Semillas Casilla 1167, Paseo Bulnes 140  SANTIAGO DE CHILE 2002/54/EC 66/401/EEC 66/402/EEC 2002/57/EC HR State Institute for Seed and Seedlings, Vinkovacka Cesta 63 31000 OSIJEK 2002/54/EC 66/401/EEC 66/402/EEC 2002/57/EC IL Ministry of Agriculture & Rural Development Plant Protection and Inspection Services PO Box 78, BEIT-DAGAN 50250 66/401/EEC 66/402/EEC 2002/57/EC MA D.P.V.C.T.R.F. Service de ContrÃ ´le des Semences et Plants BP 1308 RABAT 66/401/EEC 66/402/EEC 2002/57/EC NZ Ministry for Primary Industries, 25 The Terrace  PO Box 2526 6140 WELLINGTON 2002/54/EC 66/401/EEC 66/402/EEC 2002/57/EC RS Ministry of Agriculture, Forestry and Water Management Plant Protection Directorate Omladinskih brigada 1, 11070 NOVI BEOGRAD The Ministry of Agriculture has authorised the following institutions to issue OECD certificates: National Laboratory for Seed Testing Maksima Gorkog 30  21000 NOVI SAD Maize Research Institute Zemun Polje  Slobodana Bajica 1 11080 ZEMUN, BEOGRAD 2002/54/EC 66/401/EEC 66/402/EEC 2002/57/EC TR Ministry of Agriculture and Rural Affairs, Variety Registration and Seed Certification Centre Gayret mah. Fatih Sultan Mehmet Bulvari No 62 PO Box 30 06172 Yenimahalle/ANKARA 2002/54/EC 66/401/EEC 66/402/EEC 2002/57/EC US USDA  Agricultural Marketing Service Seed Regulatory & Testing Branch 801 Summit Crossing, Suite C, GASTONIA NC 28054 2002/54/EC 66/401/EEC 66/402/EEC 2002/57/EC UY Instituto Nacional de Semillas (INASE) Cno. Bertolotti s/n y Ruta 8 km 29 91001 PANDO  CANELONES 66/401/EEC 66/402/EEC 2002/57/EC ZA National Department of Agriculture, c/o S.A.N.S.O.R. Lynnwood Ridge, PO Box 72981, 0040 PRETORIA 66/401/EEC 66/402/EEC  only in respect of Zea mays and Sorghum spp. 2002/57/EC (1) AR  Argentina, AU  Australia, CA  Canada, CL  Chile, HR  Croatia, IL  Israel, MA  Morocco, NZ  New Zealand, RS  Serbia, TR  Turkey, US  United States, UY  Uruguay, ZA  South Africa.